Exhibit 10.1

AMENDMENT TO

COLLABORATION AGREEMENT

THIS AMENDMENT TO COLLABORATION AGREEMENT (the “Amendment”) is made and entered
into as of September 20, 2012 (the “Amendment Date”), by and between UNIVERSAL
BIOSENSORS PTY LTD., having a place of business at 1 Corporate Avenue, Rowville,
Victoria 3178, Australia (“UBI”), and SIEMENS HEALTHCARE DIAGNOSTICS INC.,
having a place of business at 511 Benedict Avenue, Tarrytown, NY 10591, USA
(“Siemens”).

WHEREAS, UBI and Siemens are parties to that certain Collaboration Agreement
dated September 9, 2011 (the “Collaboration Agreement”), and now wish to amend
the Collaboration Agreement as set forth in this Amendment. Capitalized terms
used but not otherwise defined in this Amendment shall have the meanings
provided in the Collaboration Agreement.

NOW, THEREFORE, in consideration of the covenants and promises herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:

1. Amendment to Section 7.3. The first paragraph of Section 7.3 of the
Collaboration Agreement is hereby amended and restated to read in its entirety
as follows:

“Profit-Sharing. Annex 7.3 hereto sets forth Siemens’ annual forecasts
(expressed in Euro) for gross revenues from sales of each Strip Product for
calendar years 2013 through 2024 (in each case, an “Annual Forecast”). On a
Strip Product-by-Strip Product basis, if, in any year, gross sales of a Strip
Product exceed *[REDACTED]% of the Annual Forecast for such Strip Product for
such year (the “Bonus Threshold”), then, within 60 days after the end of such
year, Siemens shall pay to UBI a bonus equal to *[REDACTED]% of the Deemed
Profit (defined below) from the Incremental Revenues (defined below). Said gross
sales expressly includes revenues increased by the effect of the commercial
practice commonly known in the in vitro diagnostic industry as “reagent rental”.
For purposes of this Section 7.3:”

2. Amendment to Section 17.2. Section 17.2 of the Collaboration Agreement is
hereby amended and restated to read in its entirety as follows:

“17.2 Indemnification by UBI. UBI hereby agrees to save, defend, indemnify and
hold harmless Siemens, its Affiliates and their respective officers, directors,
employees, consultants and agents (the “Siemens Indemnitees”), from and against
any and all Losses to which any Siemens Indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly or indirectly out of: (a) the development,
manufacture, use, handling, storage, sale or other disposition of Strip Products
by or on behalf of UBI or any of its Affiliates or Third Party licensees;
(b) the gross negligence or willful misconduct of any UBI Indemnitee; or (c) the
breach by UBI of any warranty, representation, covenant or agreement made by it
in this Agreement; except, in each case, to the extent such Losses result from
the gross negligence or willful misconduct of any Siemens Indemnitee or the
breach by Siemens of any warranty, representation, covenant or agreement made by
it in this Agreement; provided, however, that, *[REDACTED].”

 

*   Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

3. Amended Annex 7.3. Annex 7.3 to the Collaboration Agreement is hereby amended
and restated in its entirety as set forth in Exhibit I attached to this
Amendment.

4. Effect of Amendment. Except as specifically amended by this Amendment and
supplemented by that certain letter agreement between Siemens and UBI dated as
of the Amendment Date and titled “Supplemental Agreement – Reader Product
Support Obligations and Responsibilities,” the terms and conditions of the
Collaboration Agreement shall remain in full force and effect.

5. Counterparts. This Amendment may be executed in counterparts, including by
transmission of facsimile or PDF copies of signature pages to the parties, each
of which shall be deemed an original document, and all of which, together with
this writing, shall be deemed one instrument.

[Remainder of this page intentionally left blank.]

 

Page 2 of 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the Amendment Date.

 

UNIVERSAL BIOSENSORS PTY LTD.      SIEMENS HEALTHCARE DIAGNOSTICS INC. By:  

/s/ PAUL WRIGHT

     By:  

/s/ DAVID STEIN                            9/19/12

Name:  

Paul Wright

     Name:  

David Stein

Title:  

CEO

     Title:  

CEO POC

       By:  

/s/ WOLFGANG WRUMNIG                     9/18/12

       Name:  

Wolfgang Wrumnig

       Title:  

CFO

 

Page 3 of 4



--------------------------------------------------------------------------------

EXHIBIT I

Annex 7.3

Annual Forecasts of Strip Product Sales

(in thousands of Euro)

 

     2013    2014    2015    2016    2017    2018    2019    2020    2021   
2022    2023    2024

*[REDACTED]

                                   

*[REDACTED]

                                   

*[REDACTED]

                                   

*[REDACTED]

                                   

 

 

*  Confidential portion has been omitted and has been filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment.